Citation Nr: 1705866	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent prior to December 24, 2015, for an anxiety disorder, and a rating in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 24, 2015.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to March 1967. 

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection for anxiety disorder and assigned a 10 percent rating effective February 23, 2007.  In a December 2011 Statement of the Case (SOC), the RO increased the assigned rating to 30 percent effective the date of service connection.  Thereafter, in an April 2016 Supplemental Statement of the Case (SSOC), the RO increased the assigned rating to 50 percent, effective December 24, 2015.  

In a June 2012 Supplemental Statement of the Case (SSOC), the RO denied the raised claim for TDIU, but later granted the claim in March 2016, effective from December 24, 2015.  Thus, a claim for TDIU remains pending before the Board for the period prior to December 24, 2015.  In this regard, the Board notes that while the Veteran has recently filed a May 2016 notice of disagreement with the March 2016 assignment of the "effective date" of the TDIU, the Board is unable to conclude that this issue is any different than the issue that is already before the Board and will therefore not order that a SOC be issued as to this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Although the Board further notes that the Veteran also expressed disagreement with entitlement to an earlier effective date for Dependent's Education Assistance, an issue that was not previously before the Board, in the interests of procedural clarity, the Board will also not order that the RO issue a SOC as to this issue at this time.  Id.  

In September 2013, the Veteran testified at a Board hearing via video conference.  Later that month, he submitted additional evidence with a waiver of RO review.

This claim was previously before the Board in August 2014, at which time the Board remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the August 2014 remand, the Board instructed the RO to obtain any VA treatment records since September 2013.  In an April 2016 SSOC, the RO considered, amongst other evidence, a VA examination dated December 2015.  After reviewing the evidence, the Veteran's anxiety disorder was increased to 50 percent disabling, effect December 24, 2015.  The December 2015 VA examination, however, is missing.  Therefore, on remand, the RO should obtain the missing VA examination report, as discussed above, and associate it with the electronic claims file, to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As for the claim for TDIU, in this case, any development affecting the anxiety disorder issues may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding medical records with the electronic claims file from August 2015 to the present, including the December 2015 VA examination report.

2.  After determining whether additional development is necessary based on the records obtained, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


